Smith, J. (dissenting):
I am unable to concur in the conclusion reached by the majority of the court. Under the Statute of Distributions and of Descent, the policy of the State has been indicated to give a decedent’s property, in case of intestacy, first to the widow and the children. If there be no widow or children, to the grandchildren, if any, and to the parents only in default of widow, children. and grandchildren. Under the statute here for construction if the deceased had left a child, and the issue of a deceased child, the restriction of the statute would have applied and the issue of the deceased child- would *368have received its share of the amount devised or bequeathed in excess of one-half of the estate. If the deceased had left a parent and a grandchild, confessedly the restriction of the statute would have applied and the grandchild would have taken all the excess, to the exclusion of the parent. Under the construction which we are now giving to the statute the right of the grandchild to this excess is made dependent upon the survival of a parent who, if grandchildren survive, would take nothing thereunder. This incongruous result should in my judgment control the construction of this statute and should impel us to hold that the word “ child ” as used in the statute is inclusive of grandchild, and that the devise or bequest in excess of one-half of the entire estate to the charity named is void.
Decree affirmed, with costs to proponent and special guardian payable out of the estate.